Dismissed and Memorandum Opinion filed November 13, 2018.




                                      In The

                     Fourteenth Court of Appeals

                               NO. 14-18-00631-CV

   CCS ASSET MANAGEMENT, INC.; BEN WRIGHT; AND ANTARIS
                   JACKSON, Appellants

                                         V.

                          DANIEL WEBBER, Appellee

                On Appeal from the County Court at Law No. 2
                            Travis County, Texas
                  Trial Court Cause No. C-1-CV-18-003488

                 MEMORANDUM                      OPINION


      This is an appeal from a judgment signed June 28, 2018. The notice of appeal
was filed July 5, 2018. To date, our records show that appellants have not paid the
appellate filing fee. See Tex. R. App. P. 5 (requiring payment of fees in civil cases
unless party is excused by statute or by appellate rules from paying costs). Tex.
Gov’t Code Ann. § 51.207 (West 2013).
      On October 18, 2018, this court ordered appellants to pay the appellate filing
fee on or before November 1, 2018, or the appeal would be dismissed. Appellants
have not paid the appellate filing fee or otherwise responded to the court’s order.
Accordingly, the appeal is ordered dismissed. See Tex. R. App. P. 42.3(c) (allowing
involuntary dismissal of case because appellant has failed to comply with notice
from clerk requiring response or other action within specified time).


                                       PER CURIAM

Panel consists of Justices Boyce, Christopher, and Jewell.




                                         2